Exhibit 99.1 News Release Contacts: Leslie S. Magee Chief Financial Officer 225-298-5261 lmagee@he-equipment.com Kevin S. Inda Corporate Communications, Inc. (CCI) 941-792-1680 kevin.inda@cci-ir.com H&E Equipment Services Reports Quarterly Cash Dividend BATON ROUGE, Louisiana — (February 12, 2016) — H&E Equipment Services, Inc. (NASDAQ: HEES) today announced that its Board of Directors declared a regular quarterly cash dividend to be paid to its stockholders.The Company announced a quarterly cash dividend of $0.275 per share of common stock to be paid on March9, 2016 for stockholders of record as of the close of business on February 23, 2016.
